DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1, 4-13 and 15-16 are pending. Claim(s) 2-3 and 14 are canceled. Claim(s) 17-23 are pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
 “…activating means…” in claim 1. 
Because these claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“…activating means…” is being interpreted as being as being a solenoid [Page 5, Lines 5-10] 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2010/0258534) in view of Hozumi (US 4249062) in view of Huismann (US 2005/0189335) in further view of Purslow (US 2012/0061364).
As Per Claim 1, Hughes discloses a touch retract tungsten inert gas (TIG) arc welding torch [abstract]  comprising: 
An electrode [Fig. 3A, #54]; 
A nozzle [Fig. 3A, #52], the nozzle [Fig. 3A, #52] surrounding the electrode [Fig. 3A, #52] wherein in a first configuration the electrode [Fig. 3C, #54] protrudes from the nozzle [Fig. 3C, #52], and in a second configuration the ends of the electrode [Fig. 3B, #54]  and the nozzle [Fig. 3B, #52] are coplanar to concurrently touch [Fig. 3B, #54 & #52], in use, the weld site [Par. 7; “…As shown in FIGS. 3A, 3B and 3C, the plasma welding torch 28 can be arranged with a non-consumable tungsten electrode 54 and a constricting nozzle 52 (often referred to as the "tip") in a multiplicity of geometric configurations….FIG. 3B shows the electrode 43 flush relative to the nozzle 52…”]; 
a mechanical retraction mechanism [Fig. 15a, #153] configured to retract the electrode [Fig. 3B, #54] relative to the nozzle [Fig. 3B, #52] and away from said weld site [Par. 89; “…To set the position of the electrode 54, the operator retracts the electrode adjustment screw 150 to push the electrode 54 backwards in an electrode clamping collet 153 (which is only very lightly clamped by the electrode clamping knob 160) until it is flush with a front of the nozzle 52….”]; 
wherein the mechanical retraction mechanism  [Fig. 15a, #153] configured to engage and clamp the electrode [Fig. 3a-3c, #54] relative to the nozzle [Fig. 3a-3c, #52] when the end of the electrode [Fig. 3a-3c, #54] is withdrawn away from said weld site and to disengage and release the electrode [Fig. 9, #54; Par. 89; “….To set the position of the electrode 54, the operator retracts the electrode adjustment screw 150 to push the electrode 54 backwards in an electrode clamping collet 153 (which is only very lightly clamped by the electrode clamping knob 160) until it is flush with a front of the nozzle 52..…”], in which, when mechanical retraction mechanism   [Fig. 15a, #153] are not engaged the electrode [Fig. 3c ,#54] is slidable between the first configuration so that the end of the electrode [Fig. 3c, #54] protrudes from the end of the nozzle [Fig. 3c, #52] before commencing a weld to allow a user of the torch to view and easily locate the electrode [Fig. 9, #54] at a desired weld position [Par. 89; “….This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52, resting its point against a flat surface (such as the welding table), and then pushing the plasma welding torch 46 downwards until the front of the nozzle 52 touches the same surface.….”] and a second configuration so that the end of the electrode [Fig. 1, #13] and the end of the nozzle [Fig. 9, #92-93] are co-planar such that, in use, the end of the electrode  [Fig. 3B, #54] and the end of the nozzle [Fig. 3B, #52] concurrently touch said weld site [Par. 90; “…Next, the electrode adjustment screw 150 is threaded inwards until it just touches the back end of the electrode 54. If welding occurs with the plasma welding torch 46 in the flush condition, no additional adjustment is needed….”]
Hughes does not disclose a mechanical retraction mechanism comprises gripper arms, configured to retract the electrode relative to the nozzle away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld; 
wherein the retraction mechanism in configured engage and clamp said mobile electrode in the second configuration and then to retract said clamped electrode away from the weld site whereby the end of the electrode is withdrawn by said predetermined distance to draw said electric arc;
the torch further comprises a block attached to a top of the electrode, said block abutting the top of a stop in order to set a maximum distance of said protrusion.

Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses a mechanical retraction mechanism [Fig. 10, #109a] comprising gripper arms. [Fig. 10, #109a], 
The mechanical retraction mechanism [Fig. 10, #109a] configured to retract the electrode [#209] away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld [Col. 15, Lines 17-25; “…the length of the electrode 209 protruding from the welding torch can always be kept constant. Accordingly, a correct sensing operation can be performed on the occasion of the sensing of the welding line…” the reference explicitly discloses that the length of the electrode protruding is kept at a constant length (i.e. a predetermined length protruding). That is, the length of the electrode protruding can be held at a constant distance from the nozzle as being always coplanar with said nozzle]; 

    PNG
    media_image1.png
    719
    1075
    media_image1.png
    Greyscale

wherein the retraction mechanism [Fig. 10, #109a] is configured engage and clamp said mobile electrode [Fig. 10, #209] in the second configuration and then to retract said clamped electrode [Fig. 10, #209] away from the weld site whereby the end of the electrode [Fig. 10, #209] is withdrawn by said predetermined distance to draw said electric arc [Col. 15, Lines 17-25; “…the length of the electrode 209 protruding from the welding torch can always be kept constant. Accordingly, a correct sensing operation can be performed on the occasion of the sensing of the welding line…” the reference explicitly discloses that the length of the electrode protruding is kept at a constant length (i.e. a predetermined length protruding)]; and
the torch further comprises a block [Fig. 12, #116] attached to a top of the electrode [Fig. 12, #209], said block [Fig. 12, #16] abutting the top of a stop [Fig. 1, #111] in order to set a maximum distance of said protrusion [Fig. 12, #209].
Hozumi discloses the benefits of the mechanical retraction mechanism to retract by a predetermined distance and the block to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the retraction mechanism as taught by Hughes in view of the mechanism as taught by Hozumi to further include a mechanical retraction mechanism configured to retract the electrode  away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld, wherein the retraction mechanism is configured in use to engage and clamp said mobile electrode in the second configuration and then to retract said clamped electrode away from the weld site whereby the end of the electrode is withdrawn by said predetermined distance to draw said electric arc, the torch further comprises a block attached to a top of the electrode, said block abutting the top of a stop in order to set a maximum distance of said protrusion to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Hozumi and Hughes does not disclose an activating means arranged in order to trigger the retraction mechanism.  
Huisman, much like Hozumi and Hughes, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses an activating means [Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”; the examiner is interpreting the solenoid as being the activating means…”] arranged in order to trigger the retraction mechanism [Fig. 3, #301 & #302; Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”].
Huismann discloses the benefits of the activating means in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding torch as taught by Hughes and Hozumi in view of the activating means as taught by Huisman to further include an activating means arranged in order to trigger the retraction mechanism. To enables the wire to be effectively reversed/retracted. [Par. 35] 
Nether Hughes, Albrecht nor Hozumi disclose the block is a copper block. 
Purslow, much like, Hughes, Albrecht and Hozumi, pertains to a welding device . [abstract] 
Purslow discloses the block is a copper block. [Fig. 5, #136; Par. 22; “…As best shown in FIG. 5, manifold block 136, which may be copper or another suitable metal…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the block as taught by Hughes, Albrecht and Hozumi in view of the copper block as taught by Purslow to further include the block is a copper block to ensure the block is made of a material suitable enough to accommodate for a protrusion electrode. 
As Per Claim 9, Hughes discloses all limitations of the invention except the activating means is a solenoid.
Huisman, much like Hughes, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses the activating means is a solenoid. [Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”; the examiner is interpreting the solenoid as being the activating means…”]
Huismann discloses the benefits of the activating means in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the torch as taught by Hughes in view of the activating means as taught by Huismann to further include the activating means is a solenoid to enable the wire to be effectively reversed/retracted. [Par. 35]
As Per Claim 10, Hughes discloses all limitations of the invention except the activating means is a pneumatic or hydraulic cylinder actuator. 
Huisman, much like Hughes, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses the activating means is a linear motion actuator. [Par. 35; “…. Other mechanisms, such as clamps, magnetics, induction, linear actuators, etc, are used to reverse, slow, stall or stop the wire in other embodiments....” ]
Huismann discloses the benefits of the activating means in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the torch as taught by Hughes in view of the activating means as taught by Huismann to further include the activating means is a pneumatic or hydraulic cylinder actuator to enable the wire to be effectively reversed/retracted. [Par. 35]
As Per Claim 11, Hughes discloses all limitations of the invention except the activating means is a pneumatic or hydraulic cylinder actuator. 
Huisman, much like Hughes, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses the activating means is a pneumatic or hydraulic cylinder actuator. [Par. 11; “…solenoid or motor brake is activated in response to the sensing, and that restrains the feeding of the wire…”; the examiner is interpreting the motor brake as being a pneumatic cylinder actuator]
Huismann discloses the benefits of the activating means in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the torch as taught by Hughes in view of the activating means as taught by Huismann to further include the activating means is a pneumatic or hydraulic cylinder actuator to enable the wire to be effectively reversed/retracted. [Par. 35]
As Per Claim 13, Hughes discloses a method for using a touch retract tungest inert gas (TIG) arc welding torch [abstract]  comprising: 
A electrode [Fig. 3a-3c, #54]; 
A nozzle [Fig. 3a-3c, #52], the nozzle  [Fig. 3a-3c, #52] surrounding the electrode [Fig. 3a-3c, #54] wherein in a first configuration the electrode [Fig. 3c, #54] and the nozzle [Fig. 3c, #52] and the electrode [Fig. 3c, #54] each having an end [Fig. 3c, #54] protrudes from the nozzle [Fig. 3c, #52], and in a second configuration the ends of the electrode [Fig. 3b, #54] and the nozzle [Fig. 3c, #52] are coplanar to concurrently touch, in use, the weld site [Par. 7; “…As shown in FIGS. 3A, 3B and 3C, the plasma welding torch 28 can be arranged with a non-consumable tungsten electrode 54 and a constricting nozzle 52 (often referred to as the "tip") in a multiplicity of geometric configurations….FIG. 3B shows the electrode 43 flush relative to the nozzle 52…”];  
A mechanical retraction mechanism, [Fig. 15a, #153], the mechanical retraction mechanism [Fig. 15a, #153] configured to engage and clamp the electrode [Fig. 3a-3c, #54] relative to the nozzle [Fig. 3a-3c, #52] when the end of the electrode [Fig. 3a-3c, #54] is withdrawn away from said weld site and to disengage and release the electrode [Fig. 3a-3c, #54; Par. 90; “…Next, the electrode adjustment screw 150 is threaded inwards until it just touches the back end of the electrode 54. If welding occurs with the plasma welding torch 46 in the flush condition, no additional adjustment is needed….”]
the method comprising: 
disengaging and releasing the mechanical retraction mechanism [Fig. 15a, #153] from the electrode [Fig. 3a-3c #54] so that the electrode [Fig. 3a-3c #54] is slidable between a first configuration in which the end of the electrode [Fig. 3c, #54] protrudes from the end of the nozzle [Fig. 3c, #52] to allow a user of the torch to view and easily locate the electrode [Fig. 3c, #54] at a desired weld position [Par. 89; “….This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52, resting its point against a flat surface (such as the welding table), and then pushing the plasma welding torch 46 downwards until the front of the nozzle 52 touches the same surface.….”], and 
a second configuration in which the end of the electrode [Fig. 3b, #54] and the end of the nozzle  are co-planar [Fig. 3b, #52]; 
bringing the end of the nozzle [Fig. 3b, #52] into contact with the weld site of the work piece with the end of the electrode [Fig. 3b, #54] at a desired position of the weld site [Par. 89; “….This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52, resting its point against a flat surface (such as the welding table), and then pushing the plasma welding torch 46 downwards until the front of the nozzle 52 touches the same surface.….”], said mobile electrode [Fig. 3b, #54] sliding until the end of the electrode [Fig. 3b, #52] and the end of the nozzle [Fig. 3b, #52] are co-planar [Par. 89; “….This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52, resting its point against a flat surface (such as the welding table), and then pushing the plasma welding torch 46 downwards until the front of the nozzle 52 touches the same surface. The electrode clamping knob 160 is then tightened to secure the electrode 54. This creates the electrode 54 to nozzle 52 relationship known as the "flush condition.…”], ; and 
causing the mechanical retraction mechanism [Fig. 15a, #153] first to engage and clamp the electrode [Fig. 3b, #54] in the second configuration and then to retract said clamped electrode [Fig. 3a, #54] away from the weld site [Par. 90;”…. the electrode adjustment screw 150 is threaded inwards until it just touches the back end of the electrode 54. If welding occurs with the plasma welding torch 46 in the flush condition, no additional adjustment is needed. If it is desired to work with the electrode 54 in a retracted position, the electrode adjustment screw 150 is then retracted one turn (or a known division or multiplication of this). The electrode clamping knob 160 is loosened slightly and the torch tipped backwards, allowing the electrode 54 to fall back against the electrode adjustment screw 150. While in this position, the electrode clamping knob 160 is re-tightened to secure the electrode 54 in the "set back" condition….”]; 
Hughes does not disclose a mechanical retraction mechanism comprises gripper arms, 
The mechanical retraction mechanism configured to retract the electrode  away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site  in order to create the weld; and 
whereby the end of the electrode is withdrawn by said predetermined distance to draw said electric arc between said withdrawn electrode end  and the weld site in order to create the weld; and 
a maximum distance of said protrusion being set by a block  attached to a top of the electrode , when said block abuts the top of a stop 
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi a mechanical retraction mechanism [Fig. 10, #109a] comprising gripper arms [Fig. 10, #109a]; 
The mechanical retraction mechanism configured to retract the electrode [#209] away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld [Col. 13, Lines 30-35; “…the length of the electrode 209 protruding from the welding torch can always be kept constant. Accordingly, a correct sensing operation can be performed on the occasion of the sensing of the welding line…” the reference explicitly discloses that the length of the electrode protruding is kept at a constant length (i.e. a predetermined length protruding)]; 

    PNG
    media_image1.png
    719
    1075
    media_image1.png
    Greyscale

wherein the retraction mechanism [Fig. 10, #109a] is configured in use to engage and clamp said mobile electrode [Fig. 10, #209] in the second configuration and then to retract said clamped electrode [Fig. 10, #209] away from the weld site whereby the end of the electrode [Fig. 10, #209] is withdrawn by said predetermined distance to draw said electric arc [Col. 15, Lines 17-25; “…the length of the electrode 209 protruding from the welding torch can always be kept constant. Accordingly, a correct sensing operation can be performed on the occasion of the sensing of the welding line…” the reference explicitly discloses that the length of the electrode protruding is kept at a constant length (i.e. a predetermined length protruding)]; and
a maximum distance of said protrusion [Fig. 12, #209]. being set by a block [Fig. 12, #116] attached to a top of the electrode [Fig. 12, #209], when said block [Fig. 12, #16] abuts the top of a stop [Fig. 1, #111]. 
Hozumi discloses the benefits of the mechanical retraction mechanism to retract by a predetermined distance and the block to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the retraction mechanism as taught by Jiang in view of the mechanism as taught by Hozumi to further include a mechanical retraction mechanism comprises gripper arms, the mechanical retraction mechanism configured to retract the electrode  away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld, wherein the retraction mechanism is configured in use to engage and clamp said mobile electrode in the second configuration and then to retract said clamped electrode away from the weld site whereby the end of the electrode is withdrawn by said predetermined distance to draw said electric arc, a maximum distance of said protrusion being set by a block  attached to a top of the electrode , when said block abuts the top of a stop to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Hughes and Hozumi does not disclose using the activation means to trigger the retraction mechanism.
Huisman, much like Hughes and Hozumi, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses an activating means [Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”; the examiner is interpreting the solenoid as being the activating means…”] arranged in order to trigger the retraction mechanism [Fig. 3, #301 & #302; Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”].
Huismann discloses the benefits of the activating means in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding torch as taught by Hughes and Hozumi in view of the activating means as taught by Huisman to further include an activating means arranged in order to trigger the retraction mechanism. To enables the wire to be effectively reversed/retracted. [Par. 35] 
Nether Hughes, Albrecht nor Hozumi disclose the block is a copper block. 
Purslow, much like Hughes, Albrecht and Hozumi, pertains to a welding device . [abstract] 
Purslow discloses the block is a copper block. [Fig. 5, #136; Par. 22; “…As best shown in FIG. 5, manifold block 136, which may be copper or another suitable metal…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the block as taught by Hughes, Albrecht and Hozumi in view of the copper block as taught by Purslow to further include the block is a copper block to ensure the block is made of a material suitable enough to accommodate for a protrusion electrode. 
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2010/0258534) in view of Hozumi (US 4249062) 
As Per Claim 17, A gas arc welding torch [abstract] comprising: 
An electrode [Fig. 3A, #54]; 
A nozzle [Fig. 3A, #52], the nozzle [Fig. 3A, #52] surrounding the electrode [Fig. 3A, #54] wherein in a first configuration the electrode [Fig. 3C, #54] protrudes from the nozzle [Fig. 3C, #52], and in a second configuration the ends of the electrode [Fig. 3B, #54]  and the nozzle [Fig. 3B, #52] are coplanar to concurrently touch [Fig. 3B, #54 & #52], in use, the weld site [Par. 7; “…As shown in FIGS. 3A, 3B and 3C, the plasma welding torch 28 can be arranged with a non-consumable tungsten electrode 54 and a constricting nozzle 52 (often referred to as the "tip") in a multiplicity of geometric configurations….FIG. 3B shows the electrode 43 flush relative to the nozzle 52…”]; 
a retractor [Fig. 15a, #153] configured to engage and clamp the electrode [Fig. 3a-3c, #54] from the second configuration [Fig. 3b, #54] to a retracted electrode position [Fig. 3a, #54] in which the electrode [Fig. 3a, #54] is retracted relative to the nozzle [Fig. 3a, #52; Par. 90;”…. the electrode adjustment screw 150 is threaded inwards until it just touches the back end of the electrode 54. If welding occurs with the plasma welding torch 46 in the flush condition, no additional adjustment is needed. If it is desired to work with the electrode 54 in a retracted position, the electrode adjustment screw 150 is then retracted one turn (or a known division or multiplication of this). The electrode clamping knob 160 is loosened slightly and the torch tipped backwards, allowing the electrode 54 to fall back against the electrode adjustment screw 150. While in this position, the electrode clamping knob 160 is re-tightened to secure the electrode 54 in the "set back" condition….”]
the retractor [Fig. 15a, #153] configured to engage and clamp the electrode [Fig, 3b, #54] from the second configuration by gripping the electrode [Fig. 3b, #54; Fig. 9, #64 ; Par. 90;”…. the electrode adjustment screw 150 is threaded inwards until it just touches the back end of the electrode 54. If welding occurs with the plasma welding torch 46 in the flush condition, no additional adjustment is needed. If it is desired to work with the electrode 54 in a retracted position, the electrode adjustment screw 150 is then retracted one turn (or a known division or multiplication of this). The electrode clamping knob 160 is loosened slightly and the torch tipped backwards, allowing the electrode 54 to fall back against the electrode adjustment screw 150. While in this position, the electrode clamping knob 160 is re-tightened to secure the electrode 54 in the "set back" condition….”]; and 
wherein retractor [Fig. 15a, #153] not gripping the electrode [Fig. 3b, #54], the electrode [Fig. 3b, #52] is slidable between the first configuration [Fig. 3c, #52], so that the end of the electrode [Fig. 3c, #54] protrudes from the end of the nozzle [Fig. 3c, #52] before commencing a weld to allow a user of the torch to view and easily locate the electrode at a desired weld position  [Par. 89; “….To set the position of the electrode 54, the operator retracts the electrode adjustment screw 150 to push the electrode 54 backwards in an electrode clamping collet 153 (which is only very lightly clamped by the electrode clamping knob 160) until it is flush with a front of the nozzle 52. This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52….], and 
the second configuration, so that the end of the electrode [Fig. 3b, #54] and the end of the nozzle [Fig. 3b, #52]  are co- planar such that, in use, the end of the electrode and the end of the nozzle concurrently touch said weld site [Par. 89; “…To set the position of the electrode 54, the operator retracts the electrode adjustment screw 150 to push the electrode 54 backwards in an electrode clamping collet 153 (which is only very lightly clamped by the electrode clamping knob 160) until it is flush with a front of the nozzle 52. This is done by allowing a slightly loosened electrode 54 to project from the nozzle 52, resting its point against a flat surface (such as the welding table), and then pushing the plasma welding torch 46 downwards until the front of the nozzle 52 touches the same surface. The electrode clamping knob 160 is then tightened to secure the electrode 54. This creates the electrode 54 to nozzle 52 relationship known as the "flush condition”…” ].
Hughes does not disclose the retractor comprising gripper arms;  
the retractor configured to retract the electrode away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld; 
the torch further comprises a block attached to a top of the electrode, the block configured to abut a stop to set a maximum distance that the electrode can protrude from the nozzle in the first configuration. 
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi teaches the retractor comprising gripper arms [Fig. 10, #109a];  
the retractor [Fig. 10, #109a] configured to retract the electrode [#209] away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld [Col. 13, Lines 30-35; “…the length of the electrode 209 protruding from the welding torch can always be kept constant. Accordingly, a correct sensing operation can be performed on the occasion of the sensing of the welding line…” the reference explicitly discloses that the length of the electrode protruding is kept at a constant length (i.e. a predetermined length protruding)]; and 

    PNG
    media_image1.png
    719
    1075
    media_image1.png
    Greyscale

a block [Fig. 12, #116] attached to a top of the electrode [Fig. 12, #209], the block [Fig. 12, #116] configured to abut a stop  [Fig. 1, #111]  to set a maximum distance that the electrode can protrude [Fig. 12, #209] from the nozzle in the first configuration. [Fig. 12, #T] 
Hozumi discloses the benefits of the mechanical retraction mechanism to retract by a predetermined distance and the block to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the retraction mechanism as taught by Hughes in view of the mechanism as taught by Hozumi to further include the retractor comprising gripper arms,  the retractor configured to retract the electrode away from said weld site by a predetermined distance to draw an electrical arc between said retracted electrode and said weld site in order to create the weld, the torch further comprises a block attached to a top of the electrode, the block configured to abut a stop to set a maximum distance that the electrode can protrude from the nozzle in the first configuration to ensure an accurate welding operation is conducted. [Col. 2, Lines 13-17] be ensuring an electrode is protruded/retracted by an accurate amount.
Claim(s) 18-22 are rejected under 35 U.S.C. 103 as being unpatentable Hughes (US 2010/0258534) in view of Hozumi (US 4249062) in further view of Jiang (US 2008/0283512)
As Per Claim 18, Hughes discloses all limitations of the invention except a piston through which the electrode extends, the gripper arms being pivotally attached to an end of the piston such that rotation of the gripper arms about a pivot point causes the gripper arms to engage and clamp the electrode.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses a piston [Fig. 10, #109b] through which the electrode extends [Fig. 12, #209], the gripper arms [Fig. 10, #109a] being pivotally attached to an end of the piston [Fig. 10, #109b] such that rotation of the gripper arms [Fig. 10, #109a] about a point causes the gripper arms [Fig. 10, #109a] to engage and clamp the electrode [Fig. 12, #209] .
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the mechanical retraction mechanism as taught by Hughes in view of the piston as taught by Hozumi to further include a piston through which the electrode extends, the gripper arms being pivotally attached to an end of the piston such that rotation of the gripper arms about a pivot point causes the gripper arms to engage and clamp the electrode to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
Neither Hughes, Hozumi nor Albrecht do not disclose the gripper arms pivot. 
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses the gripper arms pivot. [Fig. 3, #44 & #47; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”] 
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albrecht in view of the gripper arms as taught by Jiang to further include the gripper arms pivot to better clamp/grasp the combustible electrode. [Par. 7]
As Per Claim 19,  Hughes discloses all limitations of the invention except the piston is resiliently attached to a piston lock and in which the piston lock remains stationery as the gripper arms pivot and retract the piston together with the gripper arms thus increasing a frictional force between the gripper arms and the electrode.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses in which the piston [Fig. 10, #109b] is resiliently attached to a piston lock [Fig. 10, #109c] and in which the piston lock [Fig. 10, #109c] remains stationery as the gripper arms [Fig. 10, #109a] moves and retract the piston [Fig. 10, #109b] together with the gripper arms [Fig. 10, #109a] thus increasing a frictional force between the gripper arms [Fig. 109a] and the electrode [Fig. 12, #209].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the mechanical retraction mechanism as taught by Hughes in view of the piston as taught by Hozumi to further include the piston is resiliently attached to a piston lock and in which the piston lock remains stationery as the gripper arms pivot and retract the piston together with the gripper arms thus increasing a frictional force between the gripper arms and the electrode to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
Neither Hughes, Hozumi nor Albrecht disclose the gripper arms pivot. 
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses the gripper arms pivot. [Fig. 3, #44 & #47; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”] 
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the gripper arms pivot to better clamp/grasp the combustible electrode. [Par. 7]
As Per Claim 20, Hughes discloses all limitations of the invention except which the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a swing arm [Fig. 3, #41-42] connected to an end of each of the gripper arms [Fig. 3, #44 & #47] and resiliently connected to the activating means [Fig. 3, #30] and in which the activating means [Fig. 3, #30] triggers the retraction mechanism [Fig. 3, #41-42, #44] by pivoting the swing arm [Fig. 6, #41 & #42]  from an unengaged position [Fig. 6] to an engaged position [Fig. 5] causing the gripper arms [Fig. 4, #44 & #47] to pivot and engage and clamp the electrode [Fig. 5, #13; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”], and in which further pivoting of the swing arm [Fig. 3, #41-42] retracts the retraction mechanism [Fig. 3, #26-27, #30-31] together with the gripper arms [Fig. 4, #44 & #47] and hence the electrode. [Fig. 5, #13]
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode to aids in grasping a electrode more efficiently. [Par. 7]
As Per Claim 21, Hughes discloses all limitations of the invention except a return spring arranged to return the swing arm to the unengaged position.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a return spring [Fig. 3, #56-58] arranged to return the swing arm [Fig. 3, #41-42] to the unengaged position [Fig. 6; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”]
 Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include a return spring arranged to return the swing arm to the unengaged position to aid in grasping a electrode more efficiently. [Par. 7]
As Per Claim 22,  Hughes discloses all limitations of the invention except a stop prevents the piston from retracting beyond said predetermined distance.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses a stop [refer to annotated Fig. 10, #B below] prevents the piston [Fig. 10, #109b] from retracting beyond said predetermined distance [refer to annotated Fig. 10, #C; Col. 15, Lines 10-15; “…The consumptive electrode 209 is clamped by means of the collet chuck 109a as actuated by the piston 109b. Thereafter, the welding torch T is positioned to the blade edge of the rotary grinding stone 110a and the motor 110b is enabled, so that the grinding stone 110a is rotated. Accordingly, the consumptive electrode 209 as protruded from the body of the welding torch T is cut at a predetermined length…” moreover Col. 10, Lines 20-30; “…The consumptive electrode 209 fed from the consumptive electrode supply means 201 is withdrawn through the hollow portion of the collet chuck 109a and from the tip end of the welding torch 109. Normally, the piston 109b is urged leftward, as viewed in the figure, by means of a spring 109e, whereby the collet chuck 109a is released. Accordingly, the consumptive electrode 209 can be moved freely in the welding torch T. For example, if it is necessary to clamp the consumptive electrode 209 in the sensing mode, then a high pressure fluid is fed from the above described pipe 109d, whereby the piston 109 is pushed rightward, as viewed in the figure…” the reference clearly discloses that the piston is urged leftwards/rightwards to engage/disengage an electrode. As shown in the in annotated Figure below, the outer walls (B) surrounding the piston (109b) act as a stop that prevents further movement of the piston being urged more leftwards/rightwards.].

    PNG
    media_image2.png
    274
    726
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the TIG torch as taught by Hughes in view of the stop as taught by Hozumi to further include a stop prevents the piston from retracting beyond said predetermined distance to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2010/0258534) in view of Hozumi (US 4249062) in view of Huismann (US 2005/0189335)
As Per Claim 23, Hughes discloses all limitations of the invention except the retractor is a solenoid.
Huisman, much like Hughes, pertains to a method and apparatus of feeding a wire to a welding arc. [abstract]
Huismann discloses the retractor  is a solenoid. [Par. 35; “…solenoid that moves the drive to and form the wire to directly drive the wire) to reverse, slow, stall or stop (retard) the wire…”; the examiner is interpreting the solenoid as being the activating means…”]
Huismann discloses the benefits of the retractor  in that is enables the wire to be effectively reversed/retracted. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the torch as taught by Hughes in view of the activating means as taught by Huismann to further include the retractor is a solenoid to enable the wire to be effectively reversed/retracted. [Par. 35]
Claim(s) 4-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2010/0258534) in view of Hozumi (US 4249062) in view of Huismann (US 2005/0189335) in further view of Purslow (US 2012/0061364) in further view of Jiang (US 2008/0283512)
As Per Claim 4, Hughes discloses all limitations of the invention except a piston through which the electrode extends, the gripper arms being pivotally attached to an end of the piston such that rotation of the gripper arms about a pivot point causes the gripper arms to engage and clamp the electrode.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses a piston [Fig. 10, #109b] through which the electrode extends [Fig. 12, #209], the gripper arms [Fig. 10, #109a] being pivotally attached to an end of the piston [Fig. 10, #109b] such that rotation of the gripper arms [Fig. 10, #109a] about a point causes the gripper arms [Fig. 10, #109a] to engage and clamp the electrode [Fig. 12, #209] .
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the mechanical retraction mechanism as taught by Hughes in view of the piston as taught by Hozumi to further include a piston through which the electrode extends, the gripper arms being pivotally attached to an end of the piston such that rotation of the gripper arms about a pivot point causes the gripper arms to engage and clamp the electrode to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
Neither Hughes, Hozumi nor Albrecht do not disclose the gripper arms pivot. 
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses the gripper arms pivot. [Fig. 3, #44 & #47; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”] 
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the gripper arms pivot to better clamp/grasp the combustible electrode. [Par. 7]
As Per Claim 5, Hughes discloses all limitations of the invention except the piston is resiliently attached to a piston lock and in which the piston lock remains stationery as the gripper arms pivot and retract the piston together with the gripper arms thus increasing a frictional force between the gripper arms and the electrode.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses in which the piston [Fig. 10, #109b] is resiliently attached to a piston lock [Fig. 10, #109c] and in which the piston lock [Fig. 10, #109c] remains stationery as the gripper arms [Fig. 10, #109a] moves and retract the piston [Fig. 10, #109b] together with the gripper arms [Fig. 10, #109a] thus increasing a frictional force between the gripper arms [Fig. 109a] and the electrode [Fig. 12, #209].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the mechanical retraction mechanism as taught by Hughes in view of the piston as taught by Hozumi to further include the piston is resiliently attached to a piston lock and in which the piston lock remains stationery as the gripper arms pivot and retract the piston together with the gripper arms thus increasing a frictional force between the gripper arms and the electrode to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
Neither Hughes, Hozumi nor Albrecht disclose the gripper arms pivot. 
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses the gripper arms pivot. [Fig. 3, #44 & #47; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”] 
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the gripper arms pivot to better clamp/grasp the combustible electrode. [Par. 7]
As Per Claim 6, Hughes discloses all limitations of the invention except which the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a swing arm [Fig. 3, #41-42] connected to an end of each of the gripper arms [Fig. 3, #44 & #47] and resiliently connected to the activating means [Fig. 3, #30] and in which the activating means [Fig. 3, #30] triggers the retraction mechanism [Fig. 3, #41-42, #44] by pivoting the swing arm [Fig. 6, #41 & #42]  from an unengaged position [Fig. 6] to an engaged position [Fig. 5] causing the gripper arms [Fig. 4, #44 & #47] to pivot and engage and clamp the electrode [Fig. 5, #13; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”], and in which further pivoting of the swing arm [Fig. 3, #41-42] retracts the retraction mechanism [Fig. 3, #26-27, #30-31] together with the gripper arms [Fig. 4, #44 & #47] and hence the electrode. [Fig. 5, #13]
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode to aids in grasping a electrode more efficiently. [Par. 7]
As Per Claim 7, Hughes discloses all limitations of the invention except a return spring arranged to return the swing arm to the unengaged position.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a return spring [Fig. 3, #56-58] arranged to return the swing arm [Fig. 3, #41-42] to the unengaged position [Fig. 6; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”]
 Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include a return spring arranged to return the swing arm to the unengaged position to aid in grasping a electrode more efficiently. [Par. 7]
As Per Claim 8, Hughes discloses all limitations of the invention except a stop prevents the piston from retracting beyond said predetermined distance.
Hozumi, much like Hughes, pertains to an apparatus and method for welding apparatuses. [abstract]
Hozumi discloses a stop [refer to annotated Fig. 10, #B below] prevents the piston [Fig. 10, #109b] from retracting beyond said predetermined distance [refer to annotated Fig. 10, #C; Col. 15, Lines 10-15; “…The consumptive electrode 209 is clamped by means of the collet chuck 109a as actuated by the piston 109b. Thereafter, the welding torch T is positioned to the blade edge of the rotary grinding stone 110a and the motor 110b is enabled, so that the grinding stone 110a is rotated. Accordingly, the consumptive electrode 209 as protruded from the body of the welding torch T is cut at a predetermined length…” moreover Col. 10, Lines 20-30; “…The consumptive electrode 209 fed from the consumptive electrode supply means 201 is withdrawn through the hollow portion of the collet chuck 109a and from the tip end of the welding torch 109. Normally, the piston 109b is urged leftward, as viewed in the figure, by means of a spring 109e, whereby the collet chuck 109a is released. Accordingly, the consumptive electrode 209 can be moved freely in the welding torch T. For example, if it is necessary to clamp the consumptive electrode 209 in the sensing mode, then a high pressure fluid is fed from the above described pipe 109d, whereby the piston 109 is pushed rightward, as viewed in the figure…” the reference clearly discloses that the piston is urged leftwards/rightwards to engage/disengage an electrode. As shown in the in annotated Figure below, the outer walls (B) surrounding the piston (109b) act as a stop that prevents further movement of the piston being urged more leftwards/rightwards.].

    PNG
    media_image2.png
    274
    726
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art to modify the TIG torch as taught by Hughes in view of the stop as taught by Hozumi to further include a stop prevents the piston from retracting beyond said predetermined distance to ensure an adequate amount of the electrode is allowed to protrude to not interfere with a welding operation.
As Per Claim 15, Hughes discloses all limitations of the invention except which the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a swing arm [Fig. 3, #41-42] connected to an end of each of the gripper arms [Fig. 3, #44 & #47] and resiliently connected to the activating means [Fig. 3, #30] and in which the activating means [Fig. 3, #30] triggers the retraction mechanism [Fig. 3, #41-42, #44] by pivoting the swing arm [Fig. 6, #41 & #42]  from an unengaged position [Fig. 6] to an engaged position [Fig. 5] causing the gripper arms [Fig. 4, #44 & #47] to pivot and engage and clamp the electrode [Fig. 5, #13; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”], and in which further pivoting of the swing arm [Fig. 3, #41-42] retracts the retraction mechanism [Fig. 3, #26-27, #30-31] together with the gripper arms [Fig. 4, #44 & #47] and hence the electrode. [Fig. 5, #13]
Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include the mechanical retraction mechanism further comprises a swing arm connected to an end of each of the gripper arms and resiliently connected to the activating means and in which the activating means triggers the retraction mechanism by pivoting the swing arm from an unengaged position to an engaged position causing the gripper arms to pivot and engage and clamp the electrode, and in which further pivoting of the swing arm retracts the piston together with the gripper arms and hence the electrode to aids in grasping a electrode more efficiently. [Par. 7]
As Per Claim 16, Hughes discloses all limitations of the invention except a return spring arranged to return the swing arm to the unengaged position.
Jiang, much like Hughes, Hozumi and Albercht, pertains to a welding electrode driving system. [abstract] 
Jiang discloses a return spring [Fig. 3, #56-58] arranged to return the swing arm [Fig. 3, #41-42] to the unengaged position [Fig. 6; Par. 20; “...torsion springs 56, 57 and 58 are mounted on the lower mounting rod 42 and the free ends of these torsion springs urge the lower jaw elements 46, 47 and 48 to pivot upwards relative to the lower mounting rod 42 with the rotary wheel 52 abutting and riding on the lower edge surface 40 of the slider rod 26….”]
 Jiang discloses the benefits of the gripper arms in that it aids in grasping a electrode more efficiently. [Par. 7]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the gripper arms as taught by Hughes, Hozumi and Albercht in view of the gripper arms as taught by Jiang to further include a return spring arranged to return the swing arm to the unengaged position to aid in grasping a electrode more efficiently. [Par. 7]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2010/0258534) in view of Hozumi (US 4249062) in view of Huismann (US 2005/0189335) in further view of Purslow (US 2012/0061364) in further view of Hsu (US 2018/0079022)
As Per Claim 12, Hughes discloses all limitations of the invention except in which the electrode is a tungsten electrode and the nozzle is a current return gas nozzle for completing a circuit once a weld current is activated.
Hsu, much like Hughes, pertains to a welding torch. [abstract] 
Hsu discloses the electrode is a tungsten electrode [Par. 20; “…The electrode can be a non-consumable electrode such as, for example, a tungsten electrode. The electrode can be an anode or a cathode of an electric arc….”] and the nozzle is a current return gas nozzle [Fig. 1, #130] for completing a circuit once a weld current is activated. [Claim 6; “…a gas nozzle that houses the one or more coil windings through which flows the current that forms the magnetic field. ….” Moreover in Claim 9 “…wherein the magnetic field is configured so that the arc is focused at a center of an end face of the strip consumable electrode….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the electrode and nozzle as taught by Hughes and Hozumi in view of the electrode and nozzle as taught by Hsu to further include the electrode is a tungsten electrode and the nozzle is a current return gas nozzle for completing a circuit once a weld current is activated to effectively perform variations of welding operations. 
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered.
New prior art rejection have been applied in light of amendments made to the claims, and arguments pertaining to the previous primary reference are now considered moot.
Applicant asserts that Hozumi does not disclose a mechanical retraction mechanism, as the mechanism is merely a “chuck for clamping the electrode within the torch” and that the distance between the electrode and the weld site is adjusted by a complex positional control system. 
The Examiner respectfully disagrees. Although the control system does control the distance between the electrode and the weld site, the mechanism in which that physically creates such distance is the retraction mechanism (chuck). 
Applicant further asserts that the electrode cannot be moved relative to the nozzle and that the electrode and the nozzle are not co-planar on concurrently touch the weld site, as the length of the electrode protruding from the torch is held constant. 
The Hozumi reference explicitly discloses “…a predetermined distance from the tip end of the welding torch T, when the consumptive electrode 209 is brought into proximity with the reference portion 116, with the result that the protruding length of the consumptive electrode 209 is always constant. Thereafter, the collet chuck 109a is fastened by means of the piston 109b, whereby the consumptive electrode 209 is clamped.…” [Col. 14, Lines 35-45] 
That is, the reference explicitly discloses that a distance with regards to the torch tip and the electrode is held at a predetermined distance with reference to a proximity point, and it is well within the functionality of the invention to have that predetermined distance from the proximity point so that the electrode and the torch tip (nozzle) are coplanar at the weld site. That is, the “constant” protruding length of the electrode is based on said predetermined distance. 
The applicant further asserts that the reference portion does not contract the electrode. 
As clearly shown in Figure 12 of Hozumi, the electrode (209) clearly contacts the stop (116). 
Applicant further asserts that Jiang discloses “a large number of bulky moving parts” which could not be used straightforwardly in a welding torch without considerable modification, without providing further evidence. 
Examiner would point applicant above to the clear benefit to modify the references, as applicant as not addressed/argued against the benefit. 
Applicant further asserts that Hozumi’s gripper arms are not attached to the end of the piston. 
The reference explicitly discloses “…a fastening single-acting piston 109b for fastening the collet chuck 109a, a cylinder 109c for receiving the piston 109b, and a pipe 109d for flow of a high pressure fluid…” [Col. 10, Lines 7-15] 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                       
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761